Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2–21 have been submitted for examination.  
Claims 2–3, 8, 11–12, and 16–17 have been examined and rejected. 
Claims 4–7, 9–10, 13–15, and 18–21 are objected to.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 11, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 14 of U.S. Patent No. 11,184,657. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 2, 11, and 17 are anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

US 17/532,546  Claim 1
US 11,184,657  Claim 1
A computing device, comprising: 
A computer-implemented method comprising: 

determining whether a media playback device is being controlled by a user; and in response to determining that the media playback device is not being controlled by the user:
an image capture device configured to capture a pictograph displayed by a media playback device,
causing display of a pictograph by the media playback device,
wherein the pictograph comprises a payload comprising encrypted information for connecting the computing device to the media playback device and a cryptographic certificate to identify the media playback device by a server;
wherein the pictograph comprises an encrypted payload comprising information for wirelessly connecting to the media playback device and a cryptographic certificate to identify the media playback device by a server, and
an application operated by a processor communicatively coupled to the image capture device, wherein the application is configured to: send a content of the payload via a network to the server for validating the payload to identify the media playback device;
wherein the pictograph is configured to be scanned by a client device;
receive a reconfiguration request from the server, wherein the reconfiguration request includes information for connecting the computing device to the media playback device,
determining whether a request from the client device to wirelessly connect to the media playback device is a valid request,
wherein the information included in the reconfiguration request is obtained from the server by decrypting the encrypted information of the payload;
wherein the request includes decrypted information generated by the server for wirelessly connecting to the media playback device;
send the reconfiguration request to the media playback device, wherein the information included in the reconfiguration request is validated by the media playback device; and
in response to the request being valid, wirelessly connecting the client device to the media playback device via a soft access point; and
in response to a validation of the information included in the reconfiguration request, connect the computing device to the media playback device.
receiving, at the media playback device, information for reconfiguring the media playback device.


Instant claims  3, 8, 12, and 16 contain similar subject matter as patented claims 2, 7, 9, and 20, respectively, and are rejected for similar reasons as above.

Allowable Subject Matter
Claims 4–7, 9–10, 13–15, and 18–21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426